Exhibit 10.1

SEPARATION AGREEMENT

This SEPARATION AGREEMENT (this “Agreement”), dated as of September 4, 2011, is
entered into by and between Paul T. Hanrahan (“Employee”) and The AES
Corporation (the “Company”).

W I T N E S S E T H

WHEREAS, Employee’s terms and conditions of employment with the Company and its
subsidiaries are governed by an employment agreement, dated as of December 29,
2008, between Employee and the Company (the “Employment Agreement”);

WHEREAS, effective as of September 30, 2011 (the “Resignation Date”), Employee
will resign from the position of Chief Executive Officer of the Company, resign
from all other officer positions that he has with or through the Company and its
subsidiaries, and resign from the Board of Directors of the Company and from the
boards of directors of any subsidiaries of the Company on which he serves; and

WHEREAS, Employee will terminate his employment with the Company and all of its
subsidiaries, effective as of November 30, 2011 (the “Separation Date”):

NOW, THEREFORE, in consideration of the premises, representations, covenants and
obligations herein contained, the Company and Employee hereby agree as follows:

1. Resignation/Separation.

(a) Effective as of the Resignation Date, Employee shall no longer serve as the
Chief Executive Officer of the Company or otherwise as an officer of the
Company, as a member of the Board of Directors of the Company or as an officer
or director of any of the Company’s subsidiaries. During the period between the
date of this Agreement and the Resignation Date, Employee shall continue to
perform his duties as directed by the Board of Directors.

(b) Effective as of the Separation Date, Employee shall resign as an employee of
the Company or any of its subsidiaries if his employment was not earlier
terminated by the Company or by reason of his death or Disability (within the
meaning of the Employment Agreement (“Disability”)) During the period between
the Resignation Date and the Separation Date, Employee will not be expected to
report to any AES facility but will assist the Company as may be reasonably
requested by the Board, the Company’s Chief Executive Officer or the Company’s
General Counsel.



--------------------------------------------------------------------------------

(c) Employee shall not hold himself out in any manner inconsistent with the
foregoing provisions of this Section 1.

2. Status of Employment Agreement. Except as provided in Section 1 above and
Section 3 below, the Employment Agreement shall remain in full force and effect,
including without limitation Sections 9,10, 11, 12, 17 and 18 thereof, which are
incorporated by reference herein.

3. Separation Payments and Benefits. Provided that (a) Employee does not resign
his employment, before the Separation Date, and (b) adheres to the terms of this
Agreement including, during the period beginning on the date of his separation
from service and ending twenty-one (21) days thereafter, Employee (or his duly
authorized representative in the event of his death or Disability) executes and
does not revoke the release of claims attached hereto as Exhibit A (the
“Release”) and (c) on or before the Separation Date or his earlier death or
Disability Employee commits no action that would justify the termination of his
employment for Cause within the meaning of Section 7(c)(ii)(B) of the Employment
Agreement Employee’s separation from service on the Separation Date or upon his
earlier death or Disability shall be treated as a separation from service
described in Section 8(e) of the Employment Agreement without any requirement
for a Notice of Termination as otherwise provided in the Employment Agreement,
and upon such separation from service, Employee shall be entitled to payments
and benefits in accordance with Section 8(a) and Section 8(e) of the Employment
Agreement, taking into account the provisions of Section 8(i) of the Employment
Agreement.

4. Consultation with Attorney/Voluntary Agreement. Employee acknowledges that
(a) the Company has advised Employee of his right to consult with an attorney of
Employee’s own choosing prior to executing this Agreement, (b) Employee has
carefully read and fully understands all of the provisions of this Agreement,
and (c) Employee is entering into this Agreement knowingly, freely and
voluntarily in exchange for good and valuable consideration, including without
limitation the obligations of the Company under this Agreement.

5. Assignment. This Agreement is personal to Employee and may not be assigned by
Employee, but any benefit conveyed to Employee pursuant to this Agreement shall
inure to the benefit of Employee and Employee’s heirs or beneficiaries. This
Agreement is binding on. and will inure to the benefit of, the Company, the
Released Parties (within the meaning of the Release) and their respective
successors and assigns.

6. Counterparts. This Agreement may be executed simultaneously in counterparts,
each of which shall be an original, but all of which shall constitute but one
and the same agreement. A faxed signature shall operate the same as an original
signature.

 

2



--------------------------------------------------------------------------------

7. Enforceability. In the event that any one or more of the provisions of this
Agreement are held to be invalid, illegal or unenforceable, the remainder hereof
shall be equitably interpreted to give the fullest effect to the intent of the
parties.

8. No Oral Modification; No Waivers. This Agreement may not be changed orally,
but may be changed only in a writing signed by a duly authorized representative
of the Company and Employee. The failure of the Company or Employee to enforce
any of the terms, provisions or covenants of this Agreement will not be
construed as a waiver of the same or of the right of the Company or Employee to
enforce the same. Waiver by the Company or Employee of any breach or default by
another party to this Agreement of any term or provision of this Agreement will
not operate as a waiver of any other breach or default.

9. Entire Agreement and Third-Party Beneficiaries. This Agreement together with
the Employment Agreement sets forth the entire understanding between the Company
and Employee, and supersedes all prior agreements, representations, discussions,
negotiations and understandings, concerning the subject matter addressed herein.
The Company and Employee represent that, in executing this Agreement, each party
has not relied upon any representation or statement made by the other party,
other than those set forth herein and in the Employment Agreement, with regard
to the subject matter, basis or effect of this Agreement. Each subsidiary of the
Company is an intended third-party beneficiary of this Agreement.

10. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Virginia without
regard to its conflicts of law principles.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
the date first set forth above.

 

EMPLOYEE

LOGO [g250893ex10_1pg4a.jpg]

THE AES CORPORATION

By:  

LOGO [g250893ex10_1pg4b.jpg]

Name:   Brian A. Miller Title   Dated:   September 4, 2011:

 

4



--------------------------------------------------------------------------------

Exhibit A

FORM OF RELEASE

RELEASE OF CLAIMS

In exchange for the payments and benefits to be provided pursuant to Section 3
of the Separation Agreement between Paul T. Hanrahan (“you) and The AES
Corporation (the “Company”), dated as of September 4, 2011 (the “Separation
Agreement”), you hereby agree as follows:

1. You hereby release the Company and all of its past, present and/or future
related entities, including but not limited to parents, divisions, affiliates,
subsidiaries, officers, directors, stockholders, trustees, employees, agents,
representatives, administrators, attorneys, insurers, fiduciaries, predecessors,
successors and assigns of the Company, in their individual and/or representative
capacities (hereinafter collectively referred to as the “Released Parties”) from
any and all causes of action, suits, agreements, promises, damages, disputes,
controversies, contentions, differences, judgments, claims and demands of any
kind whatsoever (“Claims”) which you or your heirs, executors, administrators,
successors and assigns ever had, now have or may have against the Released
Parties, whether known or unknown to you, and whether asserted or unasserted, by
reason of your employment and/or cessation of employment with the Company, that
involve facts which occurred on or prior to the date that you sign this Release
of Claims. Such released Claims include, without limitation, any and all Claims
under the Age Discrimination in Employment Act of 1967, as amended by the Older
Workers’ Benefit Protection Act of 1990, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1871, the Civil Rights Act of 1991, the Fair Labor
Standards Act, the Family and Medical Leave Act of 1993, the Americans With
Disabilities Act, the Employee Retirement Income Security Act of 1974
(including, without limitation, any claim for severance pay), the Virginia Human
Rights Law and any and all other federal, state or local laws, statutes, rules
and regulations pertaining to employment (each as amended) including but not
limited to the laws of the United States and any other country to the extent
applicable; any and all Claims under state contract or tort law; any and all
Claims based on the design or administration of any Company employee benefit
plan (other than claims for welfare benefit payments with respect to events
occurring or expenses incurred prior to the date you execute this Release of
Claims) or program or arising under any Company policy, procedure, or employee
benefit plan, including, but not limited to, the Employment Agreement between
you and the Company dated December 29, 2008 (your “Employment Agreement”); any
and all Claims for wages, commissions, bonuses, continued employment with the
Company in any position, and compensatory, punitive or liquidated damages; and
any and all Claims for attorneys’ fees and costs. Notwithstanding the foregoing,
nothing contained herein shall interfere with or waive: (i) your right to
enforce the Separation Agreement; (ii) your



--------------------------------------------------------------------------------

right to any amounts or any benefits (including, without limitation, payments
pursuant to the indemnification rights provided for under Section 5(g) of your
Employment Agreement, that either are intended to survive your termination of
employment or that arise or are payable after the date that you execute this
Release of Claims (together with any claims for welfare benefit payments with
respect to events occurring or expenses incurred prior to the date you execute
this Release of Claims your “Preserved Rights”)); or (iii) any rights that
cannot be waived under applicable law.

2. Except for the payments and benefits set forth in Section 3 of the Separation
Agreement and your Preserved Rights, you (a) are not entitled to any other
payments or benefits from the Company or any of the other Released Parties, and
(b) will not seek or be entitled to obtain any personal recovery in any action
against the Company.

3. You have had twenty-one (21) days to execute this Release of Claims from the
date you first received it. You then have seven (7) days following its execution
to revoke your consent to it.

4. You (a) have been advised by the Company of your right to consult with an
attorney of your own choosing prior to executing this Release of Claims,
(b) have carefully read and fully understands all of the provisions of this
Release of Claims, and (c) are entering into this Release of Claims knowingly,
freely and voluntarily in exchange for good and valuable consideration,
including without limitation the obligations of the Company under the Separation
Agreement.

5. The validity, interpretation, construction and performance of this Release of
Claims shall be governed by the laws of the State of Virginia without regard to
its conflicts of law principles.

 

 

Paul T. Hanrahan DATE:  

 

 

2